M. J. Kelly, P.J.
(dissenting). The majority correctly analyzes two points of the law regarding giving Allen-type charges to a deadlocked jury: failure of the affected defendant to object to this type of instruction does not preclude appellate review, see People v Johnson, 112 Mich App 41, 49; 314 NW2d 794 (1981), and the focus on appellate review is on whether the trial court’s charge was a "substantial departure” from ABA Jury Standard 5.4, rather than on whether the charge had a coercive effect. Johnson, supra, p 47; see People v Sullivan, 392 Mich 324, 342; 220 NW2d 441 (1974).
It is important to note, however, that language used by a trial court which is not precisely within the scope of the ABA instructions is not grounds for reversal unless that langauge amounts to a substantial departure from the ABA instruction. Not every "departure” is a "substantial departure”. To equate the two would render meaningless the word "substantial”.
In reviewing whether language employed by a trial court was a substantial departure from the ABA instructions, the proper focus is on whether the trial court’s additional remarks tended to negate the instructions on proper deliberation, impartial consideration, and adherence to honest conviction which are at the heart of the ABA instructions. See Johnson, supra, p 48. In the instant case, this Court’s attention has been directed first to introductory remarks the trial court made before giving the ABA instruction. The trial court stated:
*363"I gather you are having a problem reaching a decision. And so let me read some additional instructions to you because you have heard all the facts that there are in this case. And I am sure with consideration and thought, that you will be able to arrive at a verdict. But we have some instructions I will give you in addition to those I have given you before.”
These remarks were not a substantial departure from the ABA instruction. The remarks did not tend to negate the subsequent instructions on proper deliberation, impartial consideration, and adherence to honest conviction. Rather, the trial court’s introductory remarks may have had the positive effect of securing the jury’s attention prior to the court’s giving of the ABA instruction. Such introductory remarks are not grounds for reversing a criminal conviction.
The Court’s attention has been directed next to the trial court’s statement:
"I have also told you do not concern yourselves during the trial or in your deliberations with what the penalty might be if you should find the defendant guilty. The question of guilt and the question of penalty are decided separately. It is the duty of the judge to fix the penalty whenever a defendant is found guilty. Possible penalties should not influence your decision.”
This remark by the trial court did not suggest that the jury should depart from proper deliberation, impartial consideration, or adherence to honest conviction.
Not every slight departure or addition to the ABA instructions requires reversal. The trial court’s remarks were not a substantial departure from the ABA instructions. Defendant’s convictions of assault with intent to do great bodily harm less than murder, carrying a concealed weapon, and possession of a firearm during the commission of a felony should be affirmed.